DETAILED ACTION

This communication is in response to applicant's response filed under 37 C.F.R. §1.111, dated November 4, 2020 in response to a non-final office action.  Claims 1, 4, 6, 8, 11, 14-16, and 18-20 have been amended.  Claims 1-20 are subject to examination and have been examined.

Acknowledgement is made to the following amendments made by the Applicant:
  Applicant's amendment to claims 1, 6, 8, 11, and 16 to obviate the previous objection to claims 1, 6, 8, 11, and 16.  The previous objection to the said claims is hereby withdrawn.

Response to Arguments
Applicant's arguments with respect to the amended claims have been considered but are moot in view of the new grounds of rejection.

Claim Objections
Claims 9, 14-15, 18 and 20 are objected to because of the following informalities:  
Regarding claim 9, for consistency with the amendment of claim 19, an “and” is needed after the semi-colon (“;”) to join the two limitations before the second “wherein”.

Regarding claims 14-15, 18 and 20, limitations separated by semi-colons (“;”) should be on separate lines, per MPEP § 608.01(m):  “Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 11-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tian ‘215 et.al. (US Patent Application Publication, 2019/0223215, hereinafter, “Tian ‘215”) in view of Yang et.al. (US Patent Application Publication, 2020/0383132, hereinafter, “Yang”).
Regarding claim 1, Tian ‘215 teaches:
A method for wireless communication in a user equipment (UE) (Tian ‘215: Aspects of timing diagram 200 may be implemented by the UE 115.  Figs. 1, 2 and ¶ [0092]), comprising: 
determining a first time-frequency resource block (Tian ‘215: the wireless device [i.e., the UE 115] may perform a channel access procedure, such as a clear channel assessment (CCA) procedure, or an LBT procedure, and the like, to capture the shared channel for the time period [i.e., time-frequency resource].  Fig. 2 and ¶ [0093].    In MIMO systems, a wireless communications resource may refer to a combination of a radio frequency spectrum resource, a time resource...  ¶ [0084]) by itself in a first sub-band (Tian ‘215: the transmission opportunity 205 may refer to any time period that a wireless device obtains access to a shared radio frequency spectrum band, e.g., such as an unlicensed band [i.e., first sub-band].  Fig. 2 and ¶ [0093]); and 
transmitting a first wireless signal (Tian ‘215: perform an AUL [autonomous uplink] transmission [i.e., first wireless signal].  Fig. 2 and ¶ [0095]) in the first time-frequency resource block in the first sub-band (Tian ‘215: over the shared channel. Fig. 2 and ¶ [0095]); 
wherein: 
the first wireless signal carries a first bit block (Tian ‘215: The transmission size parameter may be transmitted in a uplink control indicator (UCI) [i.e., first bit block] during subframe 220.  Fig. 2 and ¶ [0095]) and a second bit block (Tian ‘215: The additional bits in the scheduling request [i.e., 2nd bit block] may be helpful to allow the base station to know how many slots to schedule for the SUL [scheduled uplink] transmission.  ¶ [0103]);
the first time-frequency resource block comprises a first time-frequency resource sub­block (Tian ‘215: The transmission opportunity 205 may be divided into a first portion 210 [i.e., first time-frequency resource sub­block] and a second portion 215. Generally, the first portion 210 may be associated with an AUL [autonomous uplink] transmission portion of the transmission opportunity 205. Each portion may include one or more subframes. In the example timing diagram 200, the first portion 210 is shown having three subframes (illustrated as subframes 220, 225, and 230).  Fig. 2 and ¶ [0094]), and whether the first time-frequency resource block comprises a second time-frequency resource sub-block (Tian ‘215: The transmission opportunity 205 may be divided into a first portion 210 and a second portion 215 [i.e., second time-frequency resource sub­block]… the second portion 215 may be associated with an SUL [scheduled uplink] transmission portion of the transmission opportunity 205. Each portion may include one or more subframes. the second portion is shown having two subframes (illustrated as subframes 235 and 240).  Fig. 2 and ¶ [0094]) is related to a bit number of the first bit block (Tian ‘215: The UE 115 may transmit a physical layer scheduling request during the first portion 210 (e.g., during subframe 220) to the base station that identifies otherwise provides an indication of a transmission size parameter for an SUL transmission during the second portion 215. The transmission size parameter may be transmitted in a uplink control indicator (UCI) [i.e., indication by number of bits in first bit block] during subframe 220 and may include or otherwise identify an amount of data to be transmitted during the SUL transmission [i.e., presence/lack of second sub-block].  Figs. 1, 2 and ¶ [0095].  The additional bits in the scheduling request may be helpful to allow the base station to know how many slots to schedule for the SUL transmission.  Fig. 2 and ¶ [0103]); 
the second bit block carries a first sub-information (Tian ‘215: The scheduling request information (the additional bits in the scheduling request) [the additional bits in the scheduling request is equated to the first sub-information] used together with channel estimation (e.g., MCS determination).  Fig. 2 and ¶ [0103]), and the first sub-information indicates whether the first time-frequency resource block comprises the second time-frequency resource sub-block (Tian ‘215: The scheduling request information (the additional bits in the scheduling request) used together with channel estimation (e.g., MCS determination) may allow the base station to determine how long in the shared transmission opportunity 205 the UE 115 should be scheduled.  Fig. 2 and ¶ [0103].  (Tian ‘215: The transmission opportunity 205 may be divided into a first portion 210 and a second portion 215 [i.e., second time-frequency resource sub­block]… the second portion 215 may be associated with an SUL [scheduled uplink] transmission portion of the transmission opportunity 205.  Fig. 2 and ¶ [0094])), and the second bit block only occupies resource elements in the first time­frequency resource sub-block (Tian ‘215: The UCI [which includes the additional bits in the scheduling request] may be sent in the beginning of the AUL portion, so the SUL grants can be prepared ahead of time.  ¶ [0106].  Generally, the first portion 210 [i.e., first time-frequency resource sub­block] may be associated with an AUL transmission portion of the transmission opportunity 205.  ¶ [0094]); 
the first time-frequency resource sub-block and the second time-frequency resource sub-block respectively comprise a positive integer number of resource elements (Tian ‘215: In the example timing diagram 200, the first portion 210 [i.e., first time-frequency resource sub­block] is shown having three subframes (illustrated as subframes 220, 225, and 230) and the second portion [i.e., second time-frequency resource sub­block] is shown having two subframes (illustrated as subframes 235 and 240).  Fig. 2 and ¶ [0094].   [A] resource element may include one symbol period (e.g., a duration of one modulation symbol) and one subcarrier, where the symbol period and subcarrier spacing are inversely related.  [subframes, hence resource blocks, contains a positive integer number of resource elements resource elements].  ¶ [0084]).
Tian ‘215 does not explicitly teach:
time domain resources occupied by the first time-frequency resource sub-block and the second time-frequency resource sub-block are completely or partially overlapping. 
However, in the same field of endeavor, Yang teaches:
time domain resources occupied by the first time-frequency resource sub-block and the second time-frequency resource sub-block are completely or partially overlapping (Yang: In a first embodiment, UCI is mapped on time-frequency resources [i.e., first time-frequency resource sub-block] in a similar way as traditional aperiodic channel state information (CSI) on the PUSCH starting from the lowest physical resource block (PRB) index of the allocated PUSCH transmission, as shown in FIG. 16 [per Fig. 16, “PUSCH data” is part of the “second time-frequency resource sub-block”; UCI sub-blocks and PUSCH data sub-blocks overlap in the time domain].  Fig. 16 and ¶ [0159]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tian ‘215 to include the features as taught by Yang above in order to transmit effectively and efficiently. (Yang, ¶ [0069]).

Regarding claim 2, Tian ‘215-Yang discloses on the features with respect to claim 1 as outlined above.
Tian ‘215 further teaches:  
performing a first channel access detection in the first sub-band (Tian ‘215: UE 405 may perform LBT procedure to capture or otherwise obtain access to the shared channel.  Fig. 4 and ¶ [0113]); 
wherein the first channel access detection is used to determine that the first wireless signal can be transmitted in the first time-frequency resource block in the first sub­band (Tian ‘215: At 415, UE 405 may obtain access to a shared radio frequency spectrum band for a transmission opportunity.  Fig. 4 and ¶ [0113]).

Regarding claim 3, Tian ‘215-Yang discloses on the features with respect to claim 1 as outlined above.
Tian ‘215 further teaches:  
the first time-frequency resource block comprises the second time-frequency resource sub-block, the first wireless signal comprises a first sub-signal (Tian ‘215: AUL [autonomous uplink] transmission [i.e., 1st portion 210]. Fig. 2 and ¶ [0105]) and a second sub-signal (Tian ‘215: SUL [scheduled uplink] transmission [i.e., 2nd portion 215]. Fig. 2 and ¶ [0105]), the first sub-signal and the second sub-signal respectively occupy the resource elements in the first time-frequency resource sub-block (Tian ‘215: The transmission opportunity 205 may be divided into a first portion 210 [i.e., first time-frequency resource sub­block] and a second portion 215. Generally, the first portion 210 may be associated with an AUL [autonomous uplink] transmission portion of the transmission opportunity 205.  Fig. 2 and ¶ [0094]) and resource elements in the second time-frequency resource sub-block (Tian ‘215: the second portion 215 [i.e., second time-frequency resource sub­block] may be associated with an SUL transmission portion of the transmission opportunity 205.  Fig. 2 and ¶ [0094]), wherein the first sub-signal and the second sub-signal correspond to different modulation and coding schemes (Tian ‘215: In some aspects, the SUL transmission may use a different MCS [modulation and coding scheme] than the AUL transmission.  ¶ [0105]).

Regarding claim 6, Tian ‘215 teaches:
A method for wireless communication in a base station (Tian ‘215: Aspects of timing diagram 200 may be implemented by a base station 105.  Figs. 1, 2 and ¶ [0092]), comprising: 
determining whether a first time-frequency resource block Tian ‘215: the wireless device [i.e., the UE 115] may perform a channel access procedure, such as a clear channel assessment (CCA) procedure, or an LBT procedure, and the like, to capture the shared channel for the time period [i.e., time-frequency resource].  Fig. 2 and ¶ [0093].    In MIMO systems, a wireless communications resource may refer to a combination of a radio frequency spectrum resource, a time resource...  ¶ [0084]) on a first sub-band (Tian ‘215: the transmission opportunity 205 may refer to any time period that a wireless device obtains access to a shared radio frequency spectrum band, e.g., such as an unlicensed band [i.e., first sub-band].  Fig. 2 and ¶ [0093]) comprises a second time-frequency resource sub-block (Tian ‘215: The UE 115 may transmit a physical layer scheduling request during the first portion 210 (e.g., during subframe 220) to the base station that identifies otherwise provides an indication of a transmission size parameter for an SUL [scheduled uplink] transmission during the second portion 215 [i.e., second time-frequency resource sub­block].  Figs. 1, 2 and ¶ [0095]), and receiving a first wireless signal (Tian ‘215: UE 115 may obtain access to a shared channel for the transmission opportunity 205 and perform an AUL transmission [i.e., first wireless signal] over the shared channel … to the base station. Fig. 2 and ¶ [0095]) in the first time-frequency resource block in the first sub-band (Tian ‘215: over the shared channel. Fig. 2 and ¶ [0095]); 
wherein: 
the first wireless signal carries a first bit block (Tian ‘215: The transmission size parameter may be transmitted in a uplink control indicator (UCI) [i.e., first bit block] during subframe 220.  Fig. 2 and ¶ [0095]) and a second bit block (Tian ‘215: The additional bits in the scheduling request [i.e., 2nd bit block] may be helpful to allow the base station to know how many slots to schedule for the SUL transmission.  ¶ [0103]);
the first time-frequency resource block comprises a first time-frequency resource sub­ block (Tian ‘215: The transmission opportunity 205 may be divided into a first portion 210 [i.e., first time-frequency resource sub­block] and a second portion 215. Generally, the first portion 210 may be associated with an AUL [autonomous uplink] transmission portion of the transmission opportunity 205. Each portion may include one or more subframes. In the example timing diagram 200, the first portion 210 is shown having three subframes (illustrated as subframes 220, 225, and 230).  Fig. 2 and ¶ [0094]), and whether the first time-frequency resource block comprises a second time-frequency resource sub-block (Tian ‘215: The transmission opportunity 205 may be divided into a first portion 210 and a second portion 215 [i.e., second time-frequency resource sub­block]… the second portion 215 may be associated with an SUL [scheduled uplink] transmission portion of the transmission opportunity 205. Each portion may include one or more subframes. the second portion is shown having two subframes (illustrated as subframes 235 and 240).  Fig. 2 and ¶ [0094]) is related to a bit number of the first bit block (Tian ‘215: The UE 115 may transmit a physical layer scheduling request during the first portion 210 (e.g., during subframe 220) to the base station that identifies otherwise provides an indication of a transmission size parameter for an SUL transmission during the second portion 215. The transmission size parameter may be transmitted in a uplink control indicator (UCI) [i.e., indication by number of bits in first bit block] during subframe 220 and may include or otherwise identify an amount of data to be transmitted during the SUL transmission [i.e., presence/lack of second sub-block].  Fig. 2 and ¶ [0095].  The additional bits in the scheduling request may be helpful to allow the base station to know how many slots to schedule for the SUL transmission.  Fig. 2 and ¶ [0103]); 
the second bit block carries a first sub-information (Tian ‘215: The scheduling request information (the additional bits in the scheduling request) [the additional bits in the scheduling request is equated to the first sub-information] used together with channel estimation (e.g., MCS determination).  Fig. 2 and ¶ [0103]), and the first sub-information indicates whether the first time-frequency resource block comprises the second time-frequency resource sub-block (Tian ‘215: The scheduling request information (the additional bits in the scheduling request) used together with channel estimation (e.g., MCS determination) may allow the base station to determine how long in the shared transmission opportunity 205 the UE 115 should be scheduled.  Fig. 2 and ¶ [0103].  (Tian ‘215: The transmission opportunity 205 may be divided into a first portion 210 and a second portion 215 [i.e., second time-frequency resource sub­block]… the second portion 215 may be associated with an SUL [scheduled uplink] transmission portion of the transmission opportunity 205.  Fig. 2 and ¶ [0094])), and the second bit block only occupies resource elements in the first time­frequency resource sub-block (Tian ‘215: The UCI [which includes the additional bits in the scheduling request] may be sent in the beginning of the AUL portion, so the SUL grants can be prepared ahead of time.  ¶ [0106].  Generally, the first portion 210 [i.e., first time-frequency resource sub­block] may be associated with an AUL transmission portion of the transmission opportunity 205.  ¶ [0094]);
the first time-frequency resource sub-block and the second time-frequency resource sub-block respectively comprise a positive integer number of resource elements (Tian ‘215: In the example timing diagram 200, the first portion 210 [i.e., first time-frequency resource sub­block] is shown having three subframes (illustrated as subframes 220, 225, and 230) and the second portion [i.e., second time-frequency resource sub­block] is shown having two subframes (illustrated as subframes 235 and 240).  Fig. 2 and ¶ [0094].   [A] resource element may include one symbol period (e.g., a duration of one modulation symbol) and one subcarrier, where the symbol period and subcarrier spacing are inversely related.  [subframes, hence resource blocks, contains a positive integer number of resource elements resource elements].  ¶ [0084]).
Tian ‘215 does not explicitly teach:
time domain resources occupied by the first time-frequency resource sub-block and the second time-frequency resource sub-block are completely or partially overlapping. 
However, in the same field of endeavor, Yang teaches:
time domain resources occupied by the first time-frequency resource sub-block and the second time-frequency resource sub-block are completely or partially overlapping (Yang: In a first embodiment, UCI is mapped on time-frequency resources [i.e., first time-frequency resource sub-block] in a similar way as traditional aperiodic channel state information (CSI) on the PUSCH starting from the lowest physical resource block (PRB) index of the allocated PUSCH transmission, as shown in FIG. 16 [per Fig. 16, “PUSCH data” is part of the “second time-frequency resource sub-block”; UCI sub-blocks and PUSCH data sub-blocks overlap in the time domain].  Fig. 16 and ¶ [0159]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tian ‘215 to include the features as taught by Yang above in order to transmit effectively and efficiently. (Yang, ¶ [0069]).

Regarding claim 7, Tian ‘215-Yang discloses on the features with respect to claim 6 as outlined above.
Tian ‘215 further teaches:  
the first time-frequency resource block comprises the second time-frequency resource sub-block, the first wireless signal comprises a first sub- signal (Tian ‘215: AUL [autonomous uplink] transmission [i.e., 1st portion 210]. Fig. 2 and ¶ [0105]) and a second sub-signal (Tian ‘215: SUL [scheduled uplink] transmission [i.e., 2nd portion 215]. Fig. 2 and ¶ [0105]), and the first sub-signal and the second sub-signal respectively occupy the resource elements in the first time-frequency resource sub- block (Tian ‘215: The transmission opportunity 205 may be divided into a first portion 210 [i.e., first time-frequency resource sub­block] and a second portion 215. Generally, the first portion 210 may be associated with an AUL [autonomous uplink] transmission portion of the transmission opportunity 205.  Fig. 2 and ¶ [0094]) and resource elements in the second time-frequency resource sub- block (Tian ‘215: the second portion 215 [i.e., second time-frequency resource sub­block] may be associated with an SUL transmission portion of the transmission opportunity 205.  Fig. 2 and ¶ [0094]), wherein the first sub-signal and the second sub-signal correspond to different modulation and coding schemes (Tian ‘215: In some aspects, the SUL transmission may use a different MCS [modulation and coding scheme] than the AUL transmission.  ¶ [0105]).

Regarding claim 11, Tian ‘215 teaches:
A user equipment (UE) for a wireless communication (Tian ‘215: UE 115.  Fig. 1 and ¶ [0056]), comprising: 
a first processor (Tian ‘215: processor 820.  Fig. 8 and ¶ [0140]), to determine a first time-frequency resource block (Tian ‘215: the wireless device [i.e., the UE 115] may perform a channel access procedure, such as a clear channel assessment (CCA) procedure, or an LBT procedure, and the like, to capture the shared channel for the time period [i.e., time-frequency resource].  Fig. 2 and ¶ [0093].    In MIMO systems, a wireless communications resource may refer to a combination of a radio frequency spectrum resource, a time resource...  ¶ [0084]) by itself in a first sub- band (Tian ‘215: the transmission opportunity 205 may refer to any time period that a wireless device obtains access to a shared radio frequency spectrum band, e.g., such as an unlicensed band [i.e., first sub-band].  Fig. 2 and ¶ [0093]); and
a first transmitter (Tian ‘215: transceiver 835.  Fig. 8 and ¶ [0140]), to transmit a first wireless signal (Tian ‘215: perform an AUL [autonomous uplink] transmission [i.e., first wireless signal].  Fig. 2 and ¶ [0095]) in the first time-frequency resource block in the first sub- band (Tian ‘215: over the shared channel. Fig. 2 and ¶ [0095]);
wherein: 
the first wireless signal carries a first bit block (Tian ‘215: The transmission size parameter may be transmitted in a uplink control indicator (UCI) [i.e., first bit block] during subframe 220.  Fig. 2 and ¶ [0095]) and a second bit block (Tian ‘215: The additional bits in the scheduling request [i.e., 2nd bit block] may be helpful to allow the base station to know how many slots to schedule for the SUL [scheduled uplink] transmission.  ¶ [0103]);
the first time-frequency resource block comprises a first time-frequency resource sub­block (Tian ‘215: The transmission opportunity 205 may be divided into a first portion 210 [i.e., first time-frequency resource sub­block] and a second portion 215. Generally, the first portion 210 may be associated with an AUL [autonomous uplink] transmission portion of the transmission opportunity 205. Each portion may include one or more subframes. In the example timing diagram 200, the first portion 210 is shown having three subframes (illustrated as subframes 220, 225, and 230).  Fig. 2 and ¶ [0094]), and whether the first time-frequency resource block comprises a second time-frequency resource sub-block (Tian ‘215: The transmission opportunity 205 may be divided into a first portion 210 and a second portion 215 [i.e., second time-frequency resource sub­block]… the second portion 215 may be associated with an SUL [scheduled uplink] transmission portion of the transmission opportunity 205. Each portion may include one or more subframes. the second portion is shown having two subframes (illustrated as subframes 235 and 240).  Fig. 2 and ¶ [0094]) is related to a bit number of the first bit block (Tian ‘215: The UE 115 may transmit a physical layer scheduling request during the first portion 210 (e.g., during subframe 220) to the base station that identifies otherwise provides an indication of a transmission size parameter for an SUL transmission during the second portion 215. The transmission size parameter may be transmitted in a uplink control indicator (UCI) [i.e., indication by number of bits in first bit block] during subframe 220 and may include or otherwise identify an amount of data to be transmitted during the SUL transmission [i.e., presence/lack of second sub-block].  Figs. 1, 2 and ¶ [0095].  The additional bits in the scheduling request may be helpful to allow the base station to know how many slots to schedule for the SUL transmission.  Fig. 2 and ¶ [0103]);
the second bit block carries a first sub-information (Tian ‘215: The scheduling request information (the additional bits in the scheduling request) [the additional bits in the scheduling request is equated to the first sub-information] used together with channel estimation (e.g., MCS determination).  Fig. 2 and ¶ [0103]), and the first sub-information indicates whether the first time-frequency resource block comprises the second time-frequency resource sub-block (Tian ‘215: The scheduling request information (the additional bits in the scheduling request) used together with channel estimation (e.g., MCS determination) may allow the base station to determine how long in the shared transmission opportunity 205 the UE 115 should be scheduled.  Fig. 2 and ¶ [0103].  (Tian ‘215: The transmission opportunity 205 may be divided into a first portion 210 and a second portion 215 [i.e., second time-frequency resource sub­block]… the second portion 215 may be associated with an SUL [scheduled uplink] transmission portion of the transmission opportunity 205.  Fig. 2 and ¶ [0094])), and the second bit block only occupies resource elements in the first time­ frequency resource sub-block (Tian ‘215: The UCI [which includes the additional bits in the scheduling request] may be sent in the beginning of the AUL portion, so the SUL grants can be prepared ahead of time.  ¶ [0106].  Generally, the first portion 210 [i.e., first time-frequency resource sub­block] may be associated with an AUL transmission portion of the transmission opportunity 205.  ¶ [0094]);
the first time-frequency resource sub-block and the second time-frequency resource sub-block respectively comprise a positive integer number of resource elements (Tian ‘215: In the example timing diagram 200, the first portion 210 [i.e., first time-frequency resource sub­block] is shown having three subframes (illustrated as subframes 220, 225, and 230) and the second portion [i.e., second time-frequency resource sub­block] is shown having two subframes (illustrated as subframes 235 and 240).  Fig. 2 and ¶ [0094].   [A] resource element may include one symbol period (e.g., a duration of one modulation symbol) and one subcarrier, where the symbol period and subcarrier spacing are inversely related.  [subframes, hence resource blocks, contains a positive integer number of resource elements resource elements].  ¶ [0084]).
Tian ‘215 does not explicitly teach:
time domain resources occupied by the first time-frequency resource sub-block and the second time-frequency resource sub-block are completely or partially overlapping. 
However, in the same field of endeavor, Yang teaches:
time domain resources occupied by the first time-frequency resource sub-block and the second time-frequency resource sub-block are completely or partially overlapping (Yang: In a first embodiment, UCI is mapped on time-frequency resources [i.e., first time-frequency resource sub-block] in a similar way as traditional aperiodic channel state information (CSI) on the PUSCH starting from the lowest physical resource block (PRB) index of the allocated PUSCH transmission, as shown in FIG. 16 [per Fig. 16, “PUSCH data” is part of the “second time-frequency resource sub-block”; UCI sub-blocks and PUSCH data sub-blocks overlap in the time domain].  Fig. 16 and ¶ [0159]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tian ‘215 to include the features as taught by Yang above in order to transmit effectively and efficiently. (Yang, ¶ [0069]).

Regarding claim 12, Tian ‘215-Yang discloses on the features with respect to claim 11 as outlined above.
Tian ‘215 further teaches:  
wherein the first processor performs first channel access detection in the first sub- band (Tian ‘215: UE 405 may perform LBT procedure to capture or otherwise obtain access to the shared channel.  Fig. 4 and ¶ [0113]);
wherein the first channel access detection is used to determine that the first wireless signal can be transmitted in the first time-frequency resource block in the first sub- band (Tian ‘215: At 415, UE 405 may obtain access to a shared radio frequency spectrum band for a transmission opportunity.  Fig. 4 and ¶ [0113]).

Regarding claim 13, Tian ‘215-Yang discloses on the features with respect to claim 11 as outlined above.
Tian ‘215 further teaches:  
the first time-frequency resource block comprises the second time-frequency resource sub-block, and the first wireless signal comprises a first sub- signal (Tian ‘215: AUL [autonomous uplink] transmission [i.e., 1st portion 210]. Fig. 2 and ¶ [0105]) and a second sub-signal (Tian ‘215: SUL [scheduled uplink] transmission [i.e., 2nd portion 215]. Fig. 2 and ¶ [0105]), the first sub-signal and the second sub-signal respectively occupy the resource elements in the first time-frequency resource sub- block (Tian ‘215: The transmission opportunity 205 may be divided into a first portion 210 [i.e., first time-frequency resource sub­block] and a second portion 215. Generally, the first portion 210 may be associated with an AUL [autonomous uplink] transmission portion of the transmission opportunity 205.  Fig. 2 and ¶ [0094]) and resource elements in the second time-frequency resource sub- block (Tian ‘215: the second portion 215 [i.e., second time-frequency resource sub­block] may be associated with an SUL transmission portion of the transmission opportunity 205.  Fig. 2 and ¶ [0094]), wherein the first sub-signal and the second sub-signal correspond to different modulation and coding schemes (Tian ‘215: In some aspects, the SUL transmission may use a different MCS [modulation and coding scheme] than the AUL transmission.  ¶ [0105]).

Regarding claim 16, Tian ‘215 teaches:
A base station equipment for a wireless communication (Tian ‘215: Base station 105.  Fig. 1 and ¶ [0056]), comprising: 
a second processor (Tian ‘215: processor 1220.  Fig. 12 and ¶ [0166]), to determine whether a first time-frequency resource block Tian ‘215: the wireless device [i.e., the UE 115] may perform a channel access procedure, such as a clear channel assessment (CCA) procedure, or an LBT procedure, and the like, to capture the shared channel for the time period [i.e., time-frequency resource].  Fig. 2 and ¶ [0093].    In MIMO systems, a wireless communications resource may refer to a combination of a radio frequency spectrum resource, a time resource...  ¶ [0084]) in a first sub- band (Tian ‘215: the transmission opportunity 205 may refer to any time period that a wireless device obtains access to a shared radio frequency spectrum band, e.g., such as an unlicensed band [i.e., first sub-band].  Fig. 2 and ¶ [0093]) comprises a second time-frequency resource sub- block (Tian ‘215: The UE 115 may transmit a physical layer scheduling request during the first portion 210 (e.g., during subframe 220) to the base station that identifies otherwise provides an indication of a transmission size parameter for an SUL [scheduled uplink] transmission during the second portion 215 [i.e., second time-frequency resource sub­block].  Figs. 1, 2 and ¶ [0095]), and receive a first wireless signal (Tian ‘215: UE 115 may obtain access to a shared channel for the transmission opportunity 205 and perform an AUL [autonomous uplink] transmission [i.e., first wireless signal] over the shared channel … to the base station. Fig. 2 and ¶ [0095]) in the first time-frequency resource block on the first sub­band (Tian ‘215: over the shared channel. Fig. 2 and ¶ [0095]);
wherein: 
the first wireless signal carries a first bit block (Tian ‘215: The transmission size parameter may be transmitted in a uplink control indicator (UCI) [i.e., first bit block] during subframe 220.  Fig. 2 and ¶ [0095]) and a second bit block (Tian ‘215: The additional bits in the scheduling request [i.e., 2nd bit block] may be helpful to allow the base station to know how many slots to schedule for the SUL transmission.  ¶ [0103]);
the first time-frequency resource block comprises a first time-frequency resource sub­ block (Tian ‘215: The transmission opportunity 205 may be divided into a first portion 210 [i.e., first time-frequency resource sub­block] and a second portion 215. Generally, the first portion 210 may be associated with an AUL [autonomous uplink] transmission portion of the transmission opportunity 205. Each portion may include one or more subframes. In the example timing diagram 200, the first portion 210 is shown having three subframes (illustrated as subframes 220, 225, and 230).  Fig. 2 and ¶ [0094]), and whether the first time-frequency resource block comprises the second time-frequency resource sub-block (Tian ‘215: The transmission opportunity 205 may be divided into a first portion 210 and a second portion 215 [i.e., second time-frequency resource sub­block]… the second portion 215 may be associated with an SUL [scheduled uplink] transmission portion of the transmission opportunity 205. Each portion may include one or more subframes. the second portion is shown having two subframes (illustrated as subframes 235 and 240).  Fig. 2 and ¶ [0094]) is related to a bit number of the first bit block (Tian ‘215: The UE 115 may transmit a physical layer scheduling request during the first portion 210 (e.g., during subframe 220) to the base station that identifies otherwise provides an indication of a transmission size parameter for an SUL transmission during the second portion 215. The transmission size parameter may be transmitted in a uplink control indicator (UCI) [i.e., indication by number of bits in first bit block] during subframe 220 and may include or otherwise identify an amount of data to be transmitted during the SUL transmission [i.e., presence/lack of second sub-block].  Figs. 1, 2 and ¶ [0095].  The additional bits in the scheduling request may be helpful to allow the base station to know how many slots to schedule for the SUL transmission.  Fig. 2 and ¶ [0103]);
the second bit block carries a first sub-information (Tian ‘215: The scheduling request information (the additional bits in the scheduling request) [the additional bits in the scheduling request is equated to the first sub-information] used together with channel estimation (e.g., MCS determination).  Fig. 2 and ¶ [0103]), and the first sub-information indicates whether the first time-frequency resource block comprises the second time-frequency resource sub-block (Tian ‘215: The scheduling request information (the additional bits in the scheduling request) used together with channel estimation (e.g., MCS determination) may allow the base station to determine how long in the shared transmission opportunity 205 the UE 115 should be scheduled.  Fig. 2 and ¶ [0103].  (Tian ‘215: The transmission opportunity 205 may be divided into a first portion 210 and a second portion 215 [i.e., second time-frequency resource sub­block]… the second portion 215 may be associated with an SUL [scheduled uplink] transmission portion of the transmission opportunity 205.  Fig. 2 and ¶ [0094])), and the second bit block only occupies resource elements in the first time­frequency resource sub-block (Tian ‘215: The UCI [which includes the additional bits in the scheduling request] may be sent in the beginning of the AUL portion, so the SUL grants can be prepared ahead of time.  ¶ [0106].  Generally, the first portion 210 [i.e., first time-frequency resource sub­block] may be associated with an AUL transmission portion of the transmission opportunity 205.  ¶ [0094]);
the first time-frequency resource sub-block and the second time-frequency resource sub-block respectively comprise a positive integer number of resource elements (Tian ‘215: In the example timing diagram 200, the first portion 210 [i.e., first time-frequency resource sub­block] is shown having three subframes (illustrated as subframes 220, 225, and 230) and the second portion [i.e., second time-frequency resource sub­block] is shown having two subframes (illustrated as subframes 235 and 240).  Fig. 2 and ¶ [0094].   [A] resource element may include one symbol period (e.g., a duration of one modulation symbol) and one subcarrier, where the symbol period and subcarrier spacing are inversely related.  [subframes, hence resource blocks, contains a positive integer number of resource elements resource elements].  ¶ [0084]).
Tian ‘215 does not explicitly teach:
time domain resources occupied by the first time-frequency resource sub-block and the second time-frequency resource sub-block are completely or partially overlapping. 
However, in the same field of endeavor, Yang teaches:
time domain resources occupied by the first time-frequency resource sub-block and the second time-frequency resource sub-block are completely or partially overlapping (Yang: In a first embodiment, UCI is mapped on time-frequency resources [i.e., first time-frequency resource sub-block] in a similar way as traditional aperiodic channel state information (CSI) on the PUSCH starting from the lowest physical resource block (PRB) index of the allocated PUSCH transmission, as shown in FIG. 16 [per Fig. 16, “PUSCH data” is part of the “second time-frequency resource sub-block”; UCI sub-blocks and PUSCH data sub-blocks overlap in the time domain].  Fig. 16 and ¶ [0159]).
Tian ‘215 to include the features as taught by Yang above in order to transmit effectively and efficiently. (Yang, ¶ [0069]).

Regarding claim 17, Tian ‘215-Yang discloses on the features with respect to claim 16 as outlined above.
Tian ‘215 further teaches:  
the first time-frequency resource block comprises the second time-frequency resource sub-block, the first wireless signal comprises a first sub- signal (Tian ‘215: AUL [autonomous uplink] transmission [i.e., 1st portion 210]. Fig. 2 and ¶ [0105]) and a second sub-signal (Tian ‘215: SUL [scheduled uplink] transmission [i.e., 2nd portion 215]. Fig. 2 and ¶ [0105]), and the first sub-signal and the second sub-signal respectively occupy the resource elements in the first time-frequency resource sub- block (Tian ‘215: The transmission opportunity 205 may be divided into a first portion 210 [i.e., first time-frequency resource sub­block] and a second portion 215. Generally, the first portion 210 may be associated with an AUL [autonomous uplink] transmission portion of the transmission opportunity 205.  Fig. 2 and ¶ [0094]) and resource elements in the second time-frequency resource sub- block (Tian ‘215: the second portion 215 [i.e., second time-frequency resource sub­block] may be associated with an SUL transmission portion of the transmission opportunity 205.  Fig. 2 and ¶ [0094]), wherein the first sub-signal and the second sub-signal correspond to different modulation and coding schemes (Tian ‘215: In some aspects, the SUL transmission may use a different MCS [modulation and coding scheme] than the AUL transmission.  ¶ [0105]).

Claims 4-5, 8, 10, 14-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tian ‘215-Yang in view of Tian ‘620 et.al. (US Patent Application Publication, 2019/0297620, hereinafter, “Tian ‘620”).
Regarding claim 4, Tian ‘215-Yang discloses on the features with respect to claim 1 as outlined above.
Tian ‘215-Yang does not explicitly teach:
receiving first information, wherein the first information is used to determine M time windows, and a time domain resource occupied by the first time-frequency resource block belongs to a time window of the M time windows, wherein the M is a positive integer greater than 1. 
However, in the same field of endeavor, Tian ‘620 teaches:
receiving first information (Tian ‘620: The BS may transmit a configuration of the resources 502a and 502b to the UE.  Fig. 5 and ¶ [0071]), wherein the first information is used to determine M time windows (Tian ‘620: Each resource 502 may span a time interval 504 (e.g., including about 14 OFDM symbols) and may correspond to a transmission time interval (TTI) or a transmission slot [two 502 resources, hence 2 time windows/intervals].  Fig. 5 and ¶ [0069]), and a time domain resource occupied by the first time-frequency resource block (Tian ‘620: the resources 502 may be in units of RBs [resource blocks].  [resource 502a is equivalent to the first time-frequency resource block].  Fig. 5 and ¶ [0069]) belongs to a time window (Tian ‘620: time interval 504.  Fig. 5 and ¶ [0069]) of the M time windows, wherein the M is a positive integer greater than 1 (Tian ‘620: [UE received two 502 resources, each spans a time interval 504, hence M is 2].  Fig. 5 and ¶ [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tian ‘215-Yang to include the features as Tian ‘620 above in order to reduce the transmission latency of normal UCI [uplink control information]. (Tian ‘620, ¶ [0071]).

Regarding claim 5, Tian ‘215-Yang discloses on the features with respect to claim 1 as outlined above.
Tian ‘215-Yang does not explicitly teach:
receiving a first signaling, wherein the first signaling is used to determine at least a former one of the first time-frequency resource sub-block and the second time­frequency resource sub-block. 
However, in the same field of endeavor, Tian ‘620 teaches:
receiving a first signaling (Tian ‘620: At step 1320, the BS transmits a DL communication signal to the UE. The DL communication signal can includes DL data (e.g., a TB) and one or more reference signals.  Fig. 13 and ¶ [0095]), wherein the first signaling is used to determine at least a former one of the first time-frequency resource sub-block and the second time­frequency resource sub-block (Tian ‘620: At step 1340, when the LBT passes, the UE transmits normal UCI to the BS based on the DL communication signal.  The normal UCI can include an ACK/NACK feedback for the DL data and/or CSI determined based on the reference signals [i.e., the UCI is the first time-frequency resource sub-block resulted based on the received DL data and/or reference signals].  Fig. 13 and ¶ [0097]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tian ‘215-Yang to include the features as taught by Tian ‘620 above in order to reduce the transmission latency of normal UCI [uplink control information]. (Tian ‘620, ¶ [0071]).

Regarding claim 8, Tian ‘215-Yang discloses on the features with respect to claim 6 as outlined above.
Tian ‘215-Yang does not explicitly teach:
transmitting first information; 
wherein the first information is used to determine M time windows, and a time domain resource occupied by the first time-frequency resource block belongs to a time window of the M time windows; and
the M is a positive integer greater than 1. 
However, in the same field of endeavor, Tian ‘620 teaches:
transmitting first information (Tian ‘620: The BS may transmit a configuration of the resources 502a and 502b to the UE.  Fig. 5 and ¶ [0071]); and
wherein the first information is used to determine M time windows (Tian ‘620: Each resource 502 may span a time interval 504 (e.g., including about 14 OFDM symbols) and may correspond to a transmission time interval (TTI) or a transmission slot [two 502 resources, hence 2 time windows/intervals].  Fig. 5 and ¶ [0069]), and a time domain resource occupied by the first time-frequency resource block (Tian ‘620: the resources 502 may be in units of RBs [resource blocks].  [resource 502a is equivalent to the first time-frequency resource block].  Fig. 5 and ¶ [0069]) belongs to a time window (Tian ‘620: time interval 504.  Fig. 5 and ¶ [0069]) of the M time windows; 
the M is a positive integer greater than 1 (Tian ‘620: [UE received two 502 resources, each spans a time interval 504, hence M is 2].  Fig. 5 and ¶ [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tian ‘215-Yang to include the features as Tian ‘620 above in order to reduce the transmission latency of normal UCI [uplink control information]. (Tian ‘620, ¶ [0071]).

Regarding claim 10, Tian ‘215-Yang discloses on the features with respect to claim 6 as outlined above.
Tian ‘215-Yang does not explicitly teach:
transmitting a first signaling, wherein the first signaling is used to determine at least a former one of the first time-frequency resource sub-block and the second time­frequency resource sub- block. 
However, in the same field of endeavor, Tian ‘620 teaches:
transmitting a first signaling (Tian ‘620: At step 1320, the BS transmits a DL communication signal to the UE. The DL communication signal can includes DL data (e.g., a TB) and one or more reference signals.  Fig. 13 and ¶ [0095]), wherein the first signaling is used to determine at least a former one of the first time-frequency resource sub-block and the second time­frequency resource sub-block (Tian ‘620: At step 1340, when the LBT passes, the UE transmits normal UCI to the BS based on the DL communication signal.  The normal UCI can include an ACK/NACK feedback for the DL data and/or CSI determined based on the reference signals [i.e., the UCI is the first time-frequency resource sub-block resulted based on the received DL data and/or reference signals].  Fig. 13 and ¶ [0097]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tian ‘215-Yang to include the features as taught by Tian ‘620 above in order to reduce the transmission latency of normal UCI [uplink control information]. (Tian ‘620, ¶ [0071]).

Regarding claim 14, Tian ‘215-Yang discloses on the features with respect to claim 11 as outlined above.
Tian ‘215-Yang does not explicitly teach:
wherein the first processor receives first information; 
wherein the first information is used to determine M time windows; 
a time domain resource occupied by the first time-frequency resource block belongs to a time window of the M time windows; 
the M is a positive integer greater than 1. 
However, in the same field of endeavor, Tian ‘620 teaches:
wherein the first processor receives first information (Tian ‘620: The BS may transmit a configuration of the resources 502a and 502b to the UE.  Fig. 5 and ¶ [0071]); 
wherein the first information is used to determine M time windows (Tian ‘620: Each resource 502 may span a time interval 504 (e.g., including about 14 OFDM symbols) and may correspond to a transmission time interval (TTI) or a transmission slot [two 502 resources, hence 2 time windows/intervals].  Fig. 5 and ¶ [0069]); 
a time domain resource occupied by the first time-frequency resource block (Tian ‘620: the resources 502 may be in units of RBs [resource blocks].  [resource 502a is equivalent to the first time-frequency resource block].  Fig. 5 and ¶ [0069]) belongs to a time window (Tian ‘620: time interval 504.  Fig. 5 and ¶ [0069]) of the M time windows; 
the M is a positive integer greater than 1 (Tian ‘620: [UE received two 502 resources, each spans a time interval 504, hence M is 2].  Fig. 5 and ¶ [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tian ‘215-Yang to include the features as Tian ‘620 above in order to reduce the transmission latency of normal UCI [uplink control information]. (Tian ‘620, ¶ [0071]).

Regarding claim 15, Tian ‘215-Yang discloses on the features with respect to claim 11 as outlined above.
Tian ‘215-Yang does not explicitly teach:
wherein the first processor receives a first signaling; 
wherein the first signaling is used to determine at least a former one of the first time­frequency resource sub-block and the second time-frequency resource sub-block. 
However, in the same field of endeavor, Tian ‘620 teaches:
wherein the first processor receives a first signaling (Tian ‘620: At step 1320, the BS transmits a DL communication signal to the UE. The DL communication signal can includes DL data (e.g., a TB) and one or more reference signals.  Fig. 13 and ¶ [0095]); 
wherein the first signaling is used to determine at least a former one of the first time­frequency resource sub-block and the second time-frequency resource sub-block (Tian ‘620: At step 1340, when the LBT passes, the UE transmits normal UCI to the BS based on the DL communication signal.  The normal UCI can include an ACK/NACK feedback for the DL data and/or CSI determined based on the reference signals [i.e., the UCI is the first time-frequency resource sub-block resulted based on the received DL data and/or reference signals].  Fig. 13 and ¶ [0097]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tian ‘215-Yang to include the features as taught by Tian ‘620 above in order to reduce the transmission latency of normal UCI [uplink control information]. (Tian ‘620, ¶ [0071]).

Regarding claim 18, Tian ‘215-Yang discloses on the features with respect to claim 16 as outlined above.
Tian ‘215-Yang does not explicitly teach:
a second transmitter, to transmit first information; 
wherein the first information is used to determine M time windows, and a time domain resource occupied by the first time-frequency resource block belongs to a time window of the M time windows; and
the M is a positive integer greater than 1. 
However, in the same field of endeavor, Tian ‘620 teaches:
a second transmitter, to transmit first information (Tian ‘620: The BS may transmit a configuration of the resources 502a and 502b to the UE.  Fig. 5 and ¶ [0071]); 
wherein the first information is used to determine M time windows (Tian ‘620: Each resource 502 may span a time interval 504 (e.g., including about 14 OFDM symbols) and may correspond to a transmission time interval (TTI) or a transmission slot [two 502 resources, hence 2 time windows/intervals].  Fig. 5 and ¶ [0069]), and a time domain resource occupied by the first time-frequency resource block (Tian ‘620: the resources 502 may be in units of RBs [resource blocks].  [resource 502a is equivalent to the first time-frequency resource block].  Fig. 5 and ¶ [0069]) belongs to a time window (Tian ‘620: time interval 504.  Fig. 5 and ¶ [0069]) of the M time windows; and
the M is a positive integer greater than 1 (Tian ‘620: [UE received two 502 resources, each spans a time interval 504, hence M is 2].  Fig. 5 and ¶ [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tian ‘215-Yang to include the features as Tian ‘620 above in order to reduce the transmission latency of normal UCI [uplink control information]. (Tian ‘620, ¶ [0071]).

Regarding claim 20, Tian ‘215-Yang-Tian ‘620 discloses on the features with respect to claim 18 as outlined above.
Tian ‘620 further teaches:
wherein the second transmitter transmits a first signaling (Tian ‘620: At step 1320, the BS transmits a DL communication signal to the UE. The DL communication signal can includes DL data (e.g., a TB) and one or more reference signals.  Fig. 13 and ¶ [0095]); 
wherein the first signaling is used to determine at least a former one of the first time-frequency resource sub-block and the second time-frequency resource sub-block (Tian ‘620: At step 1340, when the LBT passes, the UE transmits normal UCI to the BS based on the DL communication signal.  The normal UCI can include an ACK/NACK feedback for the DL data and/or CSI determined based on the reference signals [i.e., the UCI is the first time-frequency resource sub-block resulted based on the received DL data and/or reference signals].  Fig. 13 and ¶ [0097]).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tian ‘215-Yang-Tian ‘620 in view of Golitschek Edler von Elbwart et.al. (US Patent Application Publication, 2019/0150184, hereinafter, “Golitschek Edler von Elbwart”).
Regarding claim 9, Tian ‘215-Yang-Tian ‘620 discloses on the features with respect to claim 8 as outlined above.
Tian ‘215-Yang-Tian ‘620 does not explicitly teach:
monitoring the first wireless signal in the M time windows, and successfully detecting the first wireless signal in a first time window; 
wherein the time domain resource occupied by the first time-frequency resource block belongs to the first time window. 
However, in the same field of endeavor, Golitschek Edler von Elbwart teaches:
monitoring the first wireless signal in the M time windows (Golitschek Edler von Elbwart: It is presumed that the eNB 505 has configured the UE 205 for AUL transmissions and enables the AUL transmissions (e.g., via an activation message in DCI)… the UE 205 allows only specific subframes (or TTIs) for AUL transmissions [i.e., eNB monitors for AUL transmissions from UE at specific subrames/TTIs per configuration].  Fig. 5 and ¶ [0089-0090]), and successfully detecting the first wireless signal in a first time window (Golitschek Edler von Elbwart: the UE 205 sends the prepared AUL TB (e.g., on PUSCH) during the second set of AUL subframes 515 (see block 540). Note that there is no conflicting dynamic grant of UL resources in the first scenario 500, nor is there any impediment to transmitting during the second set of AUL subframes 515 [to eNB 505].  Fig. 5 and ¶ [0091]); 
wherein the time domain resource occupied by the first time-frequency resource block belongs to the first time window (Golitschek Edler von Elbwart: the prepared AUL TB (e.g., on PUSCH) during the second set of AUL subframes 515 (see block 540).  Fig. 5 and ¶ [0091]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tian ‘215-Yang-Tian ‘620 to include the features as taught by Golitschek Edler von Elbwart above in order to minimize padding for AUL transmissions. (Golitschek Edler von Elbwart, ¶ [0103]).

Regarding claim 19, Tian ‘215-Yang-Tian ‘620 discloses on the features with respect to claim 18 as outlined above.
Tian ‘215-Yang-Tian ‘620 does not explicitly teach:
wherein the second processor monitors the first wireless signal in the M time windows, and successfully detecting the first wireless signal in a first time window;
wherein the time domain resource occupied by the first time-frequency resource block belongs to the first time window. 
However, in the same field of endeavor, Golitschek Edler von Elbwart teaches:
wherein the second processor monitors the first wireless signal in the M time windows (Golitschek Edler von Elbwart: It is presumed that the eNB 505 has configured the UE 205 for AUL transmissions and enables the AUL transmissions (e.g., via an activation message in DCI)… the UE 205 allows only specific subframes (or TTIs) for AUL transmissions [i.e., eNB monitors for AUL transmissions from UE at specific subrames/TTIs per configuration].  Fig. 5 and ¶ [0089-0090]), and successfully detecting the first wireless signal in a first time window (Golitschek Edler von Elbwart: the UE 205 sends the prepared AUL TB (e.g., on PUSCH) during the second set of AUL subframes 515 (see block 540). Note that there is no conflicting dynamic grant of UL resources in the first scenario 500, nor is there any impediment to transmitting during the second set of AUL subframes 515 [to eNB 505].  Fig. 5 and ¶ [0091]); and
wherein the time domain resource occupied by the first time-frequency resource block belongs to the first time window (Golitschek Edler von Elbwart: the prepared AUL TB (e.g., on PUSCH) during the second set of AUL subframes 515 (see block 540).  Fig. 5 and ¶ [0091]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tian ‘215-Yang-Tian ‘620 to include the Golitschek Edler von Elbwart above in order to minimize padding for AUL transmissions. (Golitschek Edler von Elbwart, ¶ [0103]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/L.H.N./
Examiner, Art Unit 2416  


/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416